Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 1, 2022

                                        No. 04-22-00531-CV

                              IN THE INTEREST OF I.M., a Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00828
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

        On August 29, 2022, the clerk’s record in this appeal was filed. The notice of appeal is
defective in several ways, most importantly in that it does not state the date of the judgment or
order appealed from and does not identify the appellant(s). Texas Rule of Appellate Procedure
25.1(d) sets forth the required contents of a notice of appeal. The notice of appeal in this case
does not comply with Rule 25.1(d) because it does not
       ...
       (2) state the date of the judgment or order appealed from;
       (3) state that the party desires to appeal;
       (4) state the court to which the appeal is taken . . .;;
       (5) state the name of each party filing the notice;
       (6) in an accelerated appeal, state that the appeal is accelerated and state whether
       it is a parental termination or child protection case, as defined in Rule 28.4;
       (7) in a restricted appeal:
          (A) state that the appellant is a party affected by the trial court’s judgment
          but did not participate--either in person or through counsel--in the hearing
          that resulted in the judgment complained of;
          (B) state that the appellant did not timely file either a postjudgment motion,
          request for findings of fact and conclusions of law, or notice of appeal; and
          (C) be verified by the appellant if the appellant does not have counsel.
       (8) state, if applicable, that the appellant is presumed indigent and may proceed
       without paying costs under Rule 20.1.
TEX. R. APP. P. 25.1(d).
       Appellant(s) is/are hereby ORDERED to file an amended notice of appeal that fully
complies with Rule 25.2(d) no later than September 11, 2022.




       It is so ORDERED on this 1st day of September, 2022.

                                                                       PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court